Citation Nr: 0429126	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including as secondary to the service-connected 
brain hemorrhage.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the postoperative residuals of a left temporal lobe 
hemorrhage with memory loss, headaches, and dizziness.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1991 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2003, the appellant testified at a video conference 
hearing before the undersigned.  A transcript of that hearing 
is of record.  The case was last before the Board in 
September 2003, when it was remanded for further action that 
has now been completed.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.    

2.  The appellant does not currently have an acquired 
psychiatric disability.  

3.  The postoperative residuals of the service-connected 
brain hemorrhage include memory loss and such purely 
subjective symptoms as headaches and dizziness, with minimal 
impairment of social or work-related functioning.  

4.  The appellant does not have multi-infarct dementia.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for a psychiatric 
disability, including as secondary to the service-connected 
brain hemorrhage, is not established.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  

2.  The requirements for an initial rating in excess of 
10 percent for the postoperative residuals of a left temporal 
lobe hemorrhage with memory loss, headaches, and dizziness 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Codes 8009 & 8045 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [ codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] 
and the regulations implementing it are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplement thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated September 18, 2001.  In that 
letter, the RO specifically informed the appellant of what 
the evidence must show in order to support the service 
connection claim.  The appellant was then specifically asked 
to either submit or inform the RO of any additional evidence 
or information which he thought would support his claim, so 
that the RO could attempt to obtain this additional evidence 
for him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  
Furthermore, the undersigned specifically informed the 
appellant at the April 2003 video conference what medical 
evidence was necessary in order to support his claim for a 
higher initial rating for the service-connected brain 
hemorrhage residuals.  Therefore, to this extent, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
private counseling records have also been obtained.  The 
representative has complained that the RO did not 
specifically refer to the records pertaining to the 
appellant's psychological and neuropsychological testing at 
Bethesda Naval Hospital in deciding the service connection 
claim and has further requested that the Board obtain these 
records from this Federal agency.  However, the medical 
records in question were already included in the service 
medical records reviewed both by the RO and now by the Board.  
Otherwise, neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  The current record appears to be complete.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini I further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  On reconsideration, the Court again stated that the 
VCAA notice must be provided before an initial unfavorable 
determination.  Id. at 3.  It also provided clarification 
essentially indicating that the failure to provide such 
notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that, in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 10-11.

In this case, the Board notes that, according to the 
supplemental statement of the case issued in January 2004, 
both claims at issue herein were readjudicated on a de novo 
basis at that time after VCAA notification had been 
completed.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The service medical records show that in November 1991, the 
veteran was evaluated in connection with complaints of 
depression related to his separation from his wife and to 
academic difficulties encountered at his military training 
school.  Mental status evaluation at this time was within 
normal limits with no psychotic symptoms, and psychological 
evaluation of the appellant resulted in an Axis I diagnostic 
impression of an adjustment disorder with depressed mood.  
The appellant later stipulated that this acute episode was 
unrelated to his current claim.  See April 2003 transcript, 
pp. 7-8.  

In July 1995, the appellant experienced an intracranial 
hemorrhage from a (probably congenital) left temporal lobe 
arteriovenous malformation which was surgically excised at 
the National Naval Medical Center in Bethesda, Maryland, in 
January 1996.  His recovery was prolonged but remarkably 
complete, except for relatively mild short-term memory 
deficits.  Extensive psychological testing and evaluation of 
the appellant at Bethesda in September 1996 disclosed that 
his neuropsychological skills were relatively intact, except 
for his memory; and that retrieval after a delay was 
uniformly impaired, as was short-term verbal, but not 
nonverbal, memory.  

In October 1997, the appellant was seen on an emergency basis 
at a military mental health clinic after he had destroyed the 
family pet cats.  A complete and thorough psychological 
evaluation was completed at that time, and the appellant was 
found to be mentally competent and fully responsible for his 
behavior.  No significant psychopathology was noted at that 
time.  A second session of psychological testing and 
evaluation was conducted in March 1998.  Clinical interviews 
and mental status examination at that time were within normal 
limits.  It was determined that the appellant was not 
suffering from a mental illness, and that further psychiatric 
evaluation and/or intervention was not needed.  Subsequently, 
on a periodic medical examination of the appellant in July 
1998, a clinical psychiatric evaluation of normal was 
reported.  

In May 2000, the appellant was accorded a psychiatric 
evaluation, including neuropsychological testing, in 
connection with his pending separation from active service.  
No psychiatric diagnosis was reported at this time.  On the 
separation medical examination in September 2000, the 
appellant complained of headaches and dizziness since his 
brain hemorrhage in 1995; however, a normal clinical 
psychiatric evaluation was reported on this examination.  

The appellant received anger management counseling from July 
1999 to December 2000 in connection with various legal and 
familial problems including his impending divorce.  These 
counseling sessions were conducted by several social workers 
and educational specialists, including the appellant's pastor 
(according to his later testimony), who were essentially 
without any significant medical training.  In May 2000, the 
appellant's wife was reportedly granted a divorce; in 
December 2000, the appellant discontinued counseling shortly 
after claiming that he was handling his anger better since 
his wife and children (the major sources of his anger) were 
no longer living with him.  No psychiatric diagnosis is 
reported in the body of these counseling records; however, 
included with these records is a written statement of the 
diagnostic criteria for an intermittent explosive disorder 
taken from the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., 1994 (DSM-IV).  

No psychiatric diagnosis was reported on a VA general medical 
examination of the appellant in March 2001.  A VA 
neurological examination of the appellant in that same month 
was reportedly within normal limits and reflected an intact 
mental status.  Extensive neuropsychological testing and 
evaluation of the appellant in April 2001 also resulted in no 
psychiatric diagnosis, although the appellant's behavior 
during the evaluation was notable for inappropriate laughter, 
immaturity, excessively familiar comments, and attention-
seeking.  It was commented that it was "possible" that 
these characteristics were also related to temporal lobe 
abnormalities, along with his documented memory deficits and 
other subjective complaints.  

The appellant was accorded a comprehensive VA psychiatric 
examination, including a review of the service medical 
records and VA claims file, in November 2001.  He had been 
working since his discharge from service as a security guard, 
and he presented with no significant psychiatric disturbance 
during this interview.  He acknowledged having some 
difficulty in coping with anger and irritability that, he 
noted, had pre-existed the brain hemorrhage in service.  The 
appellant demonstrated minimal impairments in functioning, 
either  in terms of work or social functioning.  He was 
working full-time as a security guard, making a "decent" 
wage; and he had as many as ten close friends and a close 
relationship with his mother.  He also had regular visitation 
rights with his four children.  Mental status evaluation was 
within normal limits, with no evidence of psychotic signs or 
symptoms; no significant cognitive deficits were observed, 
although the appellant complained of trouble with his short-
term memory; and there was no evidence of behavioral or 
impulse dyscontrol.  After interviewing the appellant and 
reviewing the historical medical records, the VA examiner in 
November 2001 reported no psychiatric diagnosis.  He 
commented that the appellant exhibited no significant 
pathological signs or symptoms of anxiety, which was 
consistent with the prior neuropsychological examination.  
The appellant also reportedly denied any significant 
personality changes as a result of the brain hemorrhage in 
service, noting that he had experienced trouble with his 
anger before as well as after that event; and he denied any 
other significant clinical problems.  The only previous 
psychiatric diagnosis, an adjustment disorder diagnosed in 
1991, was not found on this examination, nor was any other 
Axis I or II diagnosis present at this time.  

At the April 2003 video conference, the appellant testified 
that he sometimes had trouble forming words and confused the 
names of his children at times; he also kept a written list 
to help him remember things.  He reported that he had 
formerly received anger management counseling from his 
pastor, but that he was not currently receiving psychiatric 
treatments of any kind.  He felt that he was a different 
person since the brain hemorrhage in service--more nervous 
and hesitant, less confident, and with a wide range of mood 
swings.  He was advised at this time that he needed competent 
medical evidence of a current psychiatric disability that was 
linked to an event in service such as his brain hemorrhage in 
order to support the present claim.  In response, the 
appellant submitted the anger management counseling records 
dating from 1999-2000 previously discussed.  

The preponderance of the evidence currently before the Board 
indicates that the appellant does not currently have a 
chronic psychiatric disability.  The adjustment disorder 
noted in service in 1991 was apparently acute and transitory 
in nature.  It was not found on the examination for 
discharge, nor has such a disorder been diagnosed since the 
veteran's discharge from service.  Moreover, the post-service 
medical evidence consistently indicates that the veteran has 
no acquired psychiatric disorder.  In the absence of 
competent medical evidence of this claimed disability, the 
claim will be denied.  

B.  Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that, in the case of a 
hemorrhage of the blood vessels of the brain, the vascular 
condition will be rated 100 percent disabling for 6 months; 
thereafter, the residuals will be rated, with a minimum 
10 percent rating.  38 C.F.R. § 4.124a. Diagnostic Code 8009.  

The Rating Schedule further provides that brain disease due 
to trauma will be evaluated as follows:  Purely neurological 
disabilities, such as hemiplegia, eliptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In July 1995, the appellant experienced an intracranial 
hemorrhage from a (probably congenital) left temporal lobe 
arteriovenous malformation which was surgically excised at 
the National Naval Medical Center in Bethesda, Maryland, in 
January 1996.  Fortunately, the appellant did not develop any 
significant motor or sensory deficits, and no epileptiform 
features were noted following this surgery.  Postoperative 
neuropsychological testing concluded that the appellant 
retained relatively intact higher cognitive functions except 
for short-term verbal memory deficits.  He was eventually 
returned to duty, but it was noted that he would probably 
need to write down his daily "to do" list and refer to it 
as needed.  The appellant also complained of headaches and 
dizziness related to his brain hemorrhage on his separation 
medical examination in September 2000.  

The appellant complained of memory loss, together with 
residual headaches and dizziness, on a VA general medical 
examination in March 2001.  The VA examiner commented that 
the initial arteriovenous malformation was most likely 
congenital in origin, although it had probably been 
aggravated during service.  Neurological examination of the 
appellant was normal, and the sensorium was intact.  The 
appellant's long-term postoperative problems, consisting of 
short-term memory impairment and headaches, were 
characterized as mild to moderate in degree.  It was also 
reported on this examination that the appellant had been 
employed as a security guard since his discharge from active 
service.  A complete VA neurological examination of the 
appellant two days later in March 2001 was within normal 
limits, including an intact mental status and memory 
function.  The neurological examiner reported that the 
appellant had not been left with any significant motor, 
sensory, or cranial nerves deficits, nor had he experienced 
chronic seizures, following his brain hemorrhage in service.  
Nevertheless, since the appellant complained of short-term 
memory deficits, further neuropsychological testing was 
ordered.  A brain MRI could not be performed because of metal 
clips in the appellant's head.  

Extensive VA psychological testing and evaluation of the 
appellant was conducted in April 2001.  He denied a history 
of convulsions, and he reported that he was currently taking 
no medications.  He also reported that he had received 
counseling while in service because of problems with anger, 
although he stated that his temper had actually improved 
since his brain hemorrhage.  Significant deficits were noted 
in some aspects of memory (verbal list-learning and delayed 
recall of list items), and the appellant seemed to have 
difficulty encoding information.  Verbal memory seemed to 
benefit from the provision of structure.  Immediate visual 
memory was mildly impaired, whereas retrieval following delay 
was within the low average range.  Relative weaknesses were 
also noted on measures of visual attention and language 
functioning.  His behavior during the evaluation was also 
notable for inappropriate laughter, immaturity, excessively 
familiar comments, and attention-seeking.  It was commented 
that it was "possible" that these characteristics were also 
related to temporal lobe abnormalities.  

On a VA psychiatric examination of the appellant in November 
2001, it was reported that he had been employed on a full-
time basis as a security guard since service.  No psychiatric 
diagnosis was reported on this examination, nor was evidence 
of the previously noted immature, attention-seeking, and 
manipulative/dependent behavior found on this examination.  

At the April 2003 video conference, the appellant testified 
that he sometimes had trouble forming words and confused the 
names of his children at times; he also kept a written list 
to help him remember things.  He reported that he found this 
very embarrassing and thought that it was worth more than 
10 percent.  The appellant was advised at this hearing that 
he needed to submit medical evidence of dementia in order to 
warrant a higher rating than 10 percent.  

The appellant's current rating of 10 percent is based upon 
his documented symptoms of short-term memory loss, headaches, 
and dizziness stemming from the brain hemorrhage in service.  
Under the Rating Schedule, a higher rating would require 
competent evidence of multi-infarct dementia.  The appellant 
has been advised of this requirement and given the 
opportunity to submit evidence to substantiate his claim; 
however, a diagnosis of dementia is not reflected by the 
current evidentiary record.  Consequently, entitlement to an 
initial schedular rating in excess of 10 percent is not 
established for the residuals of the service-connected brain 
hemorrhage.  38 C.F.R. § 4.124a, Diagnostic Codes 8009 & 
8045.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has 
maintained substantially gainful employment since his 
discharge from service.  The veteran has not required post-
service hospitalization for this disability and the 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, this appeal will be denied.  


ORDER

Service connection for a psychiatric disability, to include 
on a secondary basis, is denied.  

An initial rating in excess of 10 percent for the 
postoperative residuals of a brain hemorrhage is also denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



